FILED
                             NOT FOR PUBLICATION                             JAN 20 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



PING ZHENG,                                      No. 08-70706

               Petitioner,                       Agency No. A097-877-688

  v.
                                                 MEMORANDUM *
MICHAEL B. MUKASEY, Attorney
General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 10, 2011 **

Before:        BEEZER, TALLMAN, and CALLAHAN, Circuit Judges.

       Ping Zheng, a native and citizen of China, petitions pro se for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing her appeal from an

immigration judge’s decision denying her application for asylum, withholding of

removal, and protection under the Convention Against Torture. We have

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence. Li v.

Holder, 559 F.3d 1096, 1102 (9th Cir. 2009). We grant the petition for review and

remand.

      Zheng testified she was persecuted and fears future persecution because she

sheltered two North Korean refugees in her home. Zheng testified that police

officers beat her, causing her mouth and nose to bleed, kicked her, held her in a

small room for two days, and repeatedly told her to stop harboring North Koreans.

She further testified that her company fired her for “committing a crime.” The

record does not support the BIA’s determination that Zheng’s treatment did not

rise to the level of past persecution. See Guo v. Ashcroft, 361 F.3d 1194, 1203 (9th

Cir. 2004) (totality of the circumstances including two day detention coupled with

threats compelled determination of past persecution).

      The agency also rejected Zheng’s claim because it found she feared

prosecution for committing an illegal act and not persecution on account of her

political opinion. The agency, however, did not have the benefit of our intervening

decision in Li, 559 F.3d at 1099 (substantial evidence did not support the BIA’s

finding that the petitioner was a mere criminal subject to prosecution when the

petitioner violated no Chinese law, but instead came to the aid of refugees in

defiance of China’s unofficial policy of discouraging aid to refugees).


                                          2                                      08-70706
Accordingly, we remand to the BIA for further proceedings consistent with this

disposition. See INS v. Ventura, 537 U.S. 12, 16-18 (2002) (per curiam).

      PETITION FOR REVIEW GRANTED; REMANDED.




                                        3                                  08-70706